Detailed Action1
Election/Restriction
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-11 in the reply filed on May 24, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contains several instances of improper antecedent basis.  Claim 1 recites the length of the cable, rather than ‘a length of the cable.’  Claim 1 also recites the surface of the blade rather than ‘a surface of the blade.’  Claim 1 also recites the length of the cable between said adjacent mounts.  Given that a previous different length was mentioned, this limitation certainly must be introduced as ‘a length of the cable between said adjacent mounts.’
Claim 2 requires antecedent basis for the length of the tension cord.  Likewise, claim 3 requires antecedent basis for the length of each section.  Examiner may have missed other instances and encourages applicant to review the claims.  Claims 4-11 are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0142644 to Fritz.
Claim 1 recites a method of securing a cable to a wind turbine blade.  Fritz relates to a method of attaching a conductive wire cables (42) to a wind turbine blade (16) to serve as a lightning protection system.  See Fritz [0001], [0011]-[0012] and Figs. 2-3.  Claim 1 recites providing a preassembled cable assembly [having] a cable and a plurality of mounts pre-attached…at intervals.  Neither the specification nor the claim limits or defines what constitutes a mount.  Fritz teaches providing cables (42) with ends (55, 57) that have mounting portions complete with screw holes.  See Fritz Figs. 2-5.  These mounting portions are integrally attached to the cable and meet the broadest reasonable interpretation of a mount.  A single cable having mounting ends on both sides is therefore a preassembled cable assembly with a plurality of [preattached] mounts.  The claim does not recite or require having beyond a single length of attaching the plurality of mounts to a surface of a wind turbine blade.  See Fritz Figs. 2-7.  Figures 2-3 and 6-7 also all show the cables with slack, rather than being pulled taut, meeting the final limitation of the spacing between adjacent mounts…[being] less than the length of the cable.  
Claim 7 recites providing a template on the surface of the blade indicating…mounting positions.  The bolts (52, 56) attached to the surface lie within the broadest interpretation of such a template.  See Fritz. Figs. 4-5.  Again, the spacing between the bolts is less than the cable length, as shown in the figures.  Finally, regarding claim 11, Fritz teaches a plurality of cables.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0142644 to Fritz.
Claim 9 recites that the preassembled cable…is coiled on a cable drum and is uncoiled across the blade surface.  Frizt does not explicitly teach that the wire cable arrives on a drum and is uncoiled.  But examiner takes Official Notice that cable is routinely stored and transported on .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0142644 to Fritz in view of CN 102678442 to Bell.
Claim 10 recites adhesively bonding the mounts.  Fritz teaches an embodiment of bolting the cable to the blade.  But it would have been obvious to modify Fritz in view of Bell.  Bell also relates to attaching lightning protection cable to a wind turbine blade.  See Bell translation pg. 1.3  Bell teaches that the cable may either be bolted or adhesively bonded.  See Bell translation pg. 2.  Thus, it would have been obvious and predictable to modify Fritz to substitute adhesive bonding for the existing bolting system.  See MPEP 2143(B). 

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach using a tensioning cable that is shorter than the main cable, as recited in claim 2.  Claims 3-6 are allowable based on their dependence from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 The rejection is citing to the translation provided by applicant in their IDS.